COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-06-232-CV
PAUL
S. WRIGHT                                                                APPELLANT
 
                                                   V.
 
ABRINA
A. WRIGHT                                                               APPELLEE
 
 
                                               ----------
            FROM THE 233RD
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




On September 15, 2006, we notified appellant that his brief did not
conform with Texas Rules of Appellate Procedure 38.1(d), (f), (h), and (j) and
rule 9.4(h).  We allowed appellant until
October 5, 2006 to file an amended brief. 
On November 14, 2006, we notified appellant that his amended brief had
not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  TEX. R. APP. P.
38.6(a).  We stated we would dismiss the
appeal for want of prosecution unless appellant or any party desiring to continue
this appeal filed with the court within ten days a response showing grounds for
continuing the appeal.  We have not
received any response.
Because appellant=s brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
Appellant shall pay all costs of this appeal, for which let execution
issue.
 
PER CURIAM               
 
 
PANEL D:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED:  December 7, 2006
 




[1]See Tex. R. App. P. 47.4.